Citation Nr: 1027514	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1953 to June 
1955.  He was stationed in Korea subsequent to the armistice on 
July 27, 1953.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

This claim was remanded by the Board in April 2006 for compliance 
with statutory notification requirements.  In August 2007, the 
Board reopened the Veteran's previously denied claim, but denied 
the claim on its merits. 

In August 2008, the Veteran and VA filed a Joint Motion to Remand 
the appeal (Joint Motion) with the United States Court of Appeals 
for Veterans Claims ("CAVC" or Court).  The Joint Motion required 
the Board to consider whether the Veteran received adequate 
notice of the need to submit evidence or argument specifically in 
the context of the Board granting a petition to reopen a 
previously denied service connection claim.

In June 2009, the Board remanded the claim to afford the Veteran 
a VA mental disorders examination.  The Veteran underwent an 
examination in November 2009.

Due to recent changes in applicable caselaw, the Board is 
compelled to again remand this matter for appropriate 
development.  The appeal is therefore REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




REMAND

The Veteran's essential contention is that during and shortly 
after military service, he began to experience symptoms of 
currently diagnosed schizophrenia.  In support of this argument, 
both he and his wife have reported that during that time frame, 
the Veteran was argumentative, periodically violent to family 
members and had difficulty maintaining employment.  

In recently issued caselaw, it was held that lay evidence may be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Of particular note, 
it has also been held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations of 
the witness. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009). 

However, whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.  Further, after a 
determination of competence is made, the Board is further 
obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994). In the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of the 
claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board 
has the "authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence").



At the Board's directives, the Veteran underwent a VA mental 
disorders examination in November 2009.  The examiner's report is 
not presently sufficient for the Board to conduct appellate 
review of this matter, in light of Davidson and Jandreau.  The 
claims folder is therefore being returned to the examiner for the 
purpose of obtaining clarification in two specific matters, and 
for any other information the examiner or the RO/AMC deems 
important to the resolution of this matter. 

First, the examiner reported that the Veteran was at some point a 
"maintenance employee at a hotel and at a storage."  This is 
substantiated by an October 1961 VA Social Work note, which 
however also noted that the Veteran had studied electronics and 
was also employed as a carpenter but at the time of the 
examination had no income and "did not appear to be 
employable."  

The evidence of record as to the Veteran's employment in the 
years subsequent to active duty in June 1955 to 1961 is sparse.  
The Social Security Administration awarded the Veteran disability 
benefits effective in 1972 upon the finding that he was disabled 
within the meaning of that agency's law and regulations.  
However, in light of the Veteran and his spouse's reports of his 
continuing violence, the examiner will be requested to reexamine 
the evidence of record and respond to the specific inquiry 
whether the Veteran would, or would not have likely been able to 
obtain and retain employment up to and including the period 1961 
in view of the subjectively reported symptoms.

The examiner also reported the Veteran's apparent account that he 
served in combat and received combat-related wounds.  However, 
the record indicates that although the Veteran was assigned to 
Korea as a light weapons infantryman, he enlisted in the service 
in July 1953 - approximately contemporaneously with the July 27, 
1953 armistice of the Korean War.  The examiner will be requested 
to report as to what significance, if any, the Veteran's report 
of military experiences would have had on the reporting of the 
onset of his disorder.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO/AMC will contact the Veteran and 
request that he provide any further 
medical treatment or information not of 
record as to the onset of his 
schizophrenia.  Appropriate releases of 
information will be provided to the 
Veteran and the RO/AMC should obtain all 
identified records.

2.	After the passage of a reasonable amount 
of time or upon the Veteran's response, 
the claims folder will be returned to the 
examiner who conducted the November 2009 
examination.  After re-examining the 
claims folder, she is requested to 
respond to the following inquiries:

a.	In light of the Veteran and his 
spouse's reports of his continuing 
violence , the examiner is 
requested to reexamine the evidence 
of record and respond to the 
specific inquiry whether from a 
medical perspective, the Veteran 
would, or would not have likely 
been able to obtain and retain 
employment up to and including the 
period 1961 in view of the 
subjectively reported symptoms?  

b.	Given that the Veteran was assigned 
to Korea as a light weapons 
infantryman subsequent to the 
Korean War armistice, what medical 
significance may be attached to 
this correct information, instead 
of the report that the Veteran had 
combat experience and sustained 
combat wounds? the fact that the 
Veteran had  experiences would have 
had on the reporting of the onset 
of his disorder?

c.	If and only if the examiner who 
conducted the November 2009 
examination is no longer employed 
by VA or is otherwise unavailable, 
the Veteran will be afforded a new 
VA examination, to be conducted by 
a qualified examiner.  The claims 
file and a copy of this remand, 
will be reviewed by the examiner, 
who must acknowledge receipt and 
review of these materials in any 
report generated.

(1)	The examiner must review 
the Veteran's entire history 
of mental health treatment and 
his reports of psychiatric 
symptoms occurring during his 
active military service.

(2)	 The examiner is directed 
to note the etiology opinions 
of record: July 1995 VA 
examination report and the 
August 2003 VA fee basis 
examination report.

(3)	Based upon review of the 
claims file and examination of 
the Veteran, the examiner must 
state an opinion as to whether 
the Veteran's present 
psychiatric disability had its 
initial manifestations either 
during active military service 
from July 1953 to June 1955 or 
within the following year June 
1955 to June 1956.

(4)	The examiner must report 
the medical basis or bases for 
his or her opinion. If an 
opinion cannot be reached 
without resort to speculation, 
he or she should so state and 
further state what specific 
information is lacking as to 
providing a non- speculative 
opinion.

3.	The RO/AMC's attention is called to the 
provisions of 38 C.F.R. § 3.307(c), 
pertaining to service connection for 
chronic disorders, and which provides in 
part that a veteran who has 90 days or 
more of service may be entitled to 
presumptive service connection of a 
chronic disease that becomes manifest to 
a degree of 10 percent or more within one 
year from service. 38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. § 3.307 
(2003). Schizophrenia is one of the 
chronic diseases for which such 
presumptive service connection may be 
granted. 38 C.F.R. § 3.309(a).

The law also provides no presumptions may 
be invoked on the basis of advancement of 
the disease when first definitely 
diagnosed for the purpose of showing its 
existence to a degree of 10 percent 
within the applicable period. This will 
not be interpreted as requiring that the 
disease be diagnosed in the presumptive 
period, but only that there be then shown 
by acceptable medical or lay evidence 
characteristic manifestations of the 
disease to the required degree, followed 
without unreasonable time lapse by 
definite diagnosis. Symptomatology shown 
in the prescribed period may have no 
particular significance when first 
observed, but in the light of subsequent 
developments it may gain considerable 
significance. Cases in which a chronic 
condition is shown to exist within a 
short time following the applicable 
presumptive period, but without evidence 
of manifestations within the period, 
should be developed to determine whether 
there was symptomatology which in 
retrospect may be identified and 
evaluated as manifestation of the chronic 
disease to the required 10-percent 
degree. 38 C.F.R. § 3.307(c) (Italics 
added).

4.	If any benefits sought remain denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



